Title: To James Madison from Littleton Waller Tazewell, 28 April 1804
From: Tazewell, Littleton Waller
To: Madison, James



Dear Sir;
Norfolk. April 28th. 1804
When I last wrote you upon the subject of our friend Colo. Monroes business with the Bank here, I informed you, that the sum which he was then indebted to them, was placed under such arrangements, that there would be no doubt of the accomodation being continued to him until he could find it convenient not to require it. The language of the Bank directors themselves to me upon this subject, and my own knowledge of the circumstances attending it, authorized me to entertain this opinion. Events however have since occurred, which have caused a change in the Bank arrangements, and induced them at their last discount day to reject one of his notes for $1000, which I then offer’d for discount. In consequence of the refusal to discount this note, (which was designed to relieve another that then became due) I have been unexpectedly brought under an advance for him for this sum, by being compelled to take up the note due, without deriving any means from the Bank for so doing. If therefore the situation of the funds of his in your hands will permit it, I will thank you to remit me a check from the Branch Bank in Washington upon the Cashier here, for this sum (say $1000) as early as your convenience will permit. I would not make this request to you at this time, but unluckily for me, previous arrangements which I made, will bring me under engagements in a very short time to a considerable amount, and altho’ if the Bank continues its usual operations I shall be prepared readily to meet these demands, yet should their present disposition continue until then, deprived as I shall be of any aid from this quarter, I shall have great occasion for all my means myself for the satisfaction of my own claims. Under such circumstances therefore I have applied to you, rather than to draw upon Colo. Munroe himself for this amount. While making this application however I will add, that if your compliance with it, can tend in the most remote manner to embarrass our friend, I beg you to disregard it. It will be much better that I at home, with a full previous knowledge of approaching demands, should be subjected to the trouble of providing for them, than that he in a foreign Country, should be unexpectedly curtailed in his expected supplies, or be compelled to answer calls he had no right to believe would be made upon him. I beg you ever to keep in mind therefore, that he is not to be submitted to embarrasment for the purpose of relieving me; but if the remittance I request can be made me without producing any such inconvenient consequences to him, I shall be much obliged by receiving it.
I have prefer’d making application to you rather than drawing on Mr. Munroe for another reason. The present refusal of our Bank here to discount proceeds as I am informed from an apprehension of a large demand upon them for specie, for the purpose of forming the capitol stocks of the new Banks every where creating. So soon as this apprehension ceases, which must be in a short time probably, the usual operations of the Bank will again commence, & there will be no difficulty in then procuring the former accomodation—so that it is probable before the draft on Colo. Munroe could be presented, the occasion which produced it might cease. If therefore you can do as I request without inconvenience to yourself, or probable injury to him, I will thank you to do so—and should the Bank hereafter renew the former accomodation, I will if you please remit this sum to you again.
There is another note of Mr. Munroes in Bank for $1000 more, which will become due about the 15th. of June. Should the Bank terror continue until that time (which I scarcely expect) this too will be refused a renewal when it becomes due, & I shall then be brought under a further advance of another $1000. As this event however is possible, I will thank you to state to me whether you will be so situated with Mr. Munroe as to meet a further demand for this sum at that time, should it be necessary.
Our commercial men here are under some distress and much alarm, occasioned by the capture of many of their vessels trading to Saint Domingo. Six valuable vessels & Cargoes from this port alone have already been taken, & from the accounts received by the Masters of these vessels who have returned, little hope is entertained that any can now escape. These captures are made by a set of pirates under French Colours, but without any regular commissions. The crews are principally Spaniards, assisted by some of the Frence [sic] who have been driven from Saint Domingo. Knowing that no condemnation of the property as taken can be had, the vessels taken are generally scuttled or burnt so soon as the Cargoes are landed in some of the Spanish ports in Cuba, where the Cargoes are sold without condemnation. The nature of these cargoes, & the variety of hands through which the property passes, prevents its being afterwards indentified [sic], altho’ it is generally brought to the United States. Our merchants receiving no protection from such enemies from the government are arming themselves. With much respect and regard I remain Dear Sir Your mo: obdt. servt.
Littn: W Tazewell
